UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6590


LIONEL THOMAS HURD,

                    Plaintiff - Appellant,

             v.

DARA ROBICHAUX, Warden; MARION CORRECTIONAL TREATMENT
CENTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:16-cv-00550-JPJ-RSB)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Lionel Thomas Hurd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lionel Thomas Hurd seeks to appeal the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice for failure to state a claim. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because Hurd may be

able to remedy the pleading deficiencies identified by the district court by filing an

amended complaint, we conclude that the order Hurd seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction and remand the case to the district court with instructions

to allow Hurd to amend his complaint. Goode, 807 F.3d at 630. We deny the motion to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                          DISMISSED AND REMANDED




                                            2